NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUN 30 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

REJEANNE BERNIER; HANS S.                        No. 20-55160
CROTEAU, as individuals, and as members
of a similarly situated class,                   D.C. No. 3:20-cv-00046-MMA-
                                                 BLM
                Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

RICARDO LARA, in his capacity as
California Insurance Commissioner; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                   Michael M. Anello, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Rejeanne Bernier and Hans S. Croteau appeal pro se from the district court’s

order dismissing their action for failure to comply with a vexatious litigant pre-

filing order. We have jurisdiction under 28 U.S.C. § 1291. We review for an


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion. In re Fillbach, 223 F.3d 1089, 1090-91 (9th Cir. 2000). We

affirm.

      The district court did not abuse its discretion by dismissing plaintiffs’ action

because the complaint was within the scope of the pre-filing order and plaintiffs

failed to comply with the pre-filing requirements. See Weissman v. Quail Lodge,

Inc., 179 F.3d 1194, 1197 (9th Cir. 1999) (“District courts have the inherent power

to file restrictive pre-filing orders against vexatious litigants with abusive and

lengthy histories of litigation. . . . Such pre-filing orders may enjoin the litigant

from filing further actions or papers unless he or she first meets certain

requirements, such as obtaining leave of the court or filing declarations that

support the merits of the case.”).

      To the extent that plaintiffs seek to challenge the underlying pre-filing order,

we do not consider their contentions because such a challenge is outside the scope

of this appeal.

      Plaintiffs’ motion to take judicial notice, and request set forth in the opening

brief for reassignment to a different district court judge on remand, are denied.

      AFFIRMED.




                                            2                                     20-55160